UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JAMES B. LUCAS,

                         Plaintiff,
                                                 ORDER
             -against-                           19-CV-0100(JS)(AKT)

SUFFOLK COUNTY CORRECTIONAL
FACILITY and PECONIC BAY HOSPITAL,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      James B. Lucas, pro se
                    618355
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:          No appearances.

SEYBERT, District Judge:

             On January 2, 2019, incarcerated pro se plaintiff James

B. Lucas (“Plaintiff”) filed a Complaint in this Court.                   However,

Plaintiff    did   not   remit   the    filing   fee    nor    did   he   file   an

application to proceed in forma pauperis.              Accordingly, by Notice

of Deficiency dated January 7, 2019 (the “Notice”), Plaintiff was

instructed that, in order for his case to proceed he must, within

fourteen (14) days, either remit the filing fee or file the

enclosed application to proceed in forma pauperis and Prisoner

Litigation    Authorization      form   (“PLRA”).       (See    Notice,     Docket

Entry 2.)


                                        1
           To date, the Notice has not been returned to the Court

and Plaintiff has not complied nor has he otherwise communicated

with the Court.     Accordingly, it appears that Plaintiff is no

longer interested in pursuing this case and it is thus DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure

41(b).   The Clerk of the Court is directed to CLOSE this case and

to mail a copy of this Order to the pro se Plaintiff.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).




                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      JOANNA SEYBERT, U.S.D.J.

Dated:     June   5 , 2019
           Central Islip, New York




                                  2
